

115 HR 6488 IH: Seniors Accessing Vouchers Equally Act
U.S. House of Representatives
2018-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6488IN THE HOUSE OF REPRESENTATIVESJuly 24, 2018Mr. Barton (for himself and Mr. Michael F. Doyle of Pennsylvania) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XI of the Social Security Act to exempt from certain criminal penalties the offering
			 and use of certain pharmaceutical manufacturer copayment coupons to waive
			 or reduce cost-sharing otherwise applied under the Medicare prescription
			 drug benefit.
	
 1.Short titleThis Act may be cited as the Seniors Accessing Vouchers Equally Act or the SAVE Act. 2.Exempting from certain criminal penalties the offering and use of certain pharmaceutical manufacturer coupons to waive or reduce cost-sharing otherwise applied under the Medicare prescription drug benefit (a)In generalSection 1128B(b)(3)(G) of the Social Security Act (42 U.S.C. 1320a–7b(b)(3)(G)) is amended—
 (1)by striking the waiver or reduction by pharmacies and inserting (i) the waiver or reduction by pharmacies; (2)by inserting and after that section);; and
 (3)by adding at the end the following:  (ii)with respect to a covered part D drug of a manufacturer, the waiver or reduction (not otherwise described in clause (i)) by pharmacies (including pharmacies of the Indian Health Service, Indian tribes, tribal organizations, and urban Indian organizations) or the manufacturer of any cost-sharing imposed under part D of title XVIII for such drug through the use of a pharmaceutical manufacturer coupon, but only if there is not a generic version of such drug;.
 (b)Effective dateThe amendments made by subsection (a) shall apply with respect to covered part D drugs dispensed on or after January 1, 2019.
			